                                                       l '-DC SDNY
                                                                                                 7
                                                       D1.1n·\tENT
                                                       Fi r CTRO:\ICALLY FlLED
                                                                               I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          I,1 ·~ !t:
                                                       D. ._ : f-·,-LE-D-_:--3--;/i'--g-)_2-_c_z_t·
PARASKEVAS BINAKIS,

                               Plaintiff,         19 Civ. 11216 (LLS)

                 - against -                                ORDER

ROBERT SAKAYAMA, LYNNE SAKAYAMA, and
TNG EARTHLING, INC.,

                               Defendants.

     It having been reported to the court that this action is

settled, it is

     ORDERED, that this action is dismissed with prejudice but

without costs; provided, however, that within thirty days of the

date of this order either party may apply by letter for

restoration of the action to the court's calendar.

     So ordered.

Dated:    New York, New York
          March 18, 2020



                                             LOUIS L. STANTON
                                                 U.S.D.J.
